Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 6,28,30-34,36-37,41,46-50,55,59-61,64-65, 68, 75 and 91, drawn to an antibody or an antigen-binding fragment that binds to a transferrin receptor (TfR) comprising a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VL comprising CDR1 having an amino acid sequence of SEQ ID NOs: 2 and 13-17, CDR2 having an amino acid sequence of SEQ ID NOs: 4 and 32-41 and CDR3 having an amino acid sequence of SEQ ID NOs: 6 and 47-59, classified in CPC C07K 16/18, for example.
II.	Claims 81 and 90, drawn to a method of treating a neurological disease, a CNS disease, a cancer or metastasis thereof, a neurodegenerative disease, a metabolic disease or a combination thereof using the antibody of claim 6, classified in CPC A61K39/395, for example.

3.	The inventions are distinct, each from the other because: Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as . 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
5.	This application contains claims directed to the following patentably distinct species:
A. Sequences of VL CDRs1-3: SEQ ID NOs: for VL CDRs1-3 recited in (i)-(xiv) of claim 91 and (i)-(iii) recited in claim 6.
B. Sequences of VH: SEQ ID NOs: for VH recited in claims 28, 37 and 41.
C. A) neurological disease/central nervous system (CNS) disease: A)-1 Bell's palsy, A)-2 cerebral palsy, A)-3 epilepsy, A)-4 Alzheimer's disease, A)-5 motor neuron disease (MND), A)-6 multiple sclerosis (MS), A)-7 neurofibromatosis, A)-8 Parkinson's disease, A)-9 stroke, A)-10 sciatica, and A)-11 shingles.


The species are independent or distinct because they are different antibodies with different sequences and different diseases, and the claims to the different species recite the mutually exclusive characteristics of such species. Each specific species differs with respect to its composition, structural feature, function and use. The cell components and biological characteristics are very different in different cell types. Consequently the responses to different biomolecules are also distinct in different cells. Further, the molecular mechanisms underlying the action of each molecule are very different and so are the effects. Thus, these species are patently distinct from each other.  
For diseases, the etiology and potential molecular mechanisms contributed to these pathological conditions are different. For example, the pathology and etiologies of Alzheimer’s disease are very different from those of cancer or the rest of the disease recited in claims 81 and 90. The patient populations in each pathological condition and each individual disease in these different categories are also very distinct. For example, the health status, the medication, the diagnosis, and the physiological condition in patients with Alzheimer’s disease are very different from those with cancer or the rest of the recited diseases in claims 81 and 90. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, these species of diseases are patentably distinct from each other. 


6.	The claims are deemed to correspond to the species listed above in the following manner:
i. If Group I or II is elected, Applicant is required under 35 U.S.C. 121 to elect a single disclosed molecular embodiment for SEQ ID NOs: for VL CDRs1-3 and VH set forth above and recited in claims 6, 28, 37, 41 and 91 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

ii. If Group II is elected, Applicant is required under 35 U.S.C. 121 to further elect a single disclosed of disease set forth above and recited in claims 81 and 90 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 6, 75 and 81 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Chang-Yu Wang
November 1, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649